Citation Nr: 1710712	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for a bilateral foot disorder prior to April 13, 2016; and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell

INTRODUCTION

The Veteran had active duty service from August 1971 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In January 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims folder.

As reflected by the title page, the Board is expanding the scope of the claim to encompass any bilateral foot disorder raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to an initial compensable rating for a bilateral foot disorder prior to April 13, 2016; and in excess of 30 percent thereafter.  The AOJ granted service connection for bilateral flat feet under diagnostic code 5276.  Evidence of record indicates the Veteran has hallux valgus, pes planus (flatfeet), and hammertoes.  See November 2010 VA examination.  The Veteran has also testified that he currently uses arch supports and has developed calluses in the past six months.  See January 2017 Hearing Testimony.  

During an April 2016 VA examination, the examiner diagnosed the Veteran with flatfeet and bilateral hammertoes.  However, the examiner indicated that the Veteran did not have hallux valgus, and the examiner did not respond to questions regarding whether the Veteran had callouses or what the effects were of his use of arch supports.  The examiner also did not respond to the question regarding pes cavus or malunion of tarsal or metatarsal bones, and did not address the November 2010 VA examination.  The Board therefore finds the opinion to be inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Further, CAVC in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), determined that both 38 C.F.R. § 4.59 and its holding in Correia apply whether or not the disability is being evaluated under a diagnostic code is predicated on range of motion measurements - such as diagnostic code 5276.  Therefore, this issue is remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.  

Finally, the Veteran testified that he receives treatment at the Birmingham VA Medical Center.  The claims file does not contain any VA treatment records.  On remand, VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all VA treatment records, including records from the Birmingham VA Medical Center.  

2.  Thereafter, the Veteran should be afforded a VA examination to address the current severity of his bilateral foot disorder.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 

The examiner must address identify all manifestations of the Veteran's service-connected disability, to include specifically addressing whether the following are deemed part and parcel of the service-connected pes planus:

	bilateral hallux valgus (see November 2010 VA Examination);
	bilateral hammer toes (see November 2010 and April 2016 VA Examinations); 
	any callouses and any effects from using arch supports (see January 2017 Hearing Testimony); and
	any other diagnosed bilateral foot disorder (e.g., pes cavus, malunion of tarsal or metatarsal bones, etc.).
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both feet in the following areas:

     	Active motion;
     	Passive motion;
     	Weight-bearing; and
     	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

